DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on November 26, 2021 is acknowledged. Claims 1 and 4-16 are pending in this application. Claims 1, 4-8, 11, and 13-16 have been amended.  Claims 2-3 have been cancelled. Claims 8-16 are withdrawn. Claims 1 and 4-7 are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 4 because there appears to be a comma (,) missing between microsphere and nanotubes in row 2 has been withdrawn in view of Applicant’s amendment to place a comma between microsphere and nanotubes. 
Claim Rejections - 35 USC § 112
The rejection of claims 3-4, 6, and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention have been withdrawn as discussed below. 
Regarding claim 3, the claim has been cancelled, therefore, the rejection has been withdrawn.

Further regarding claim 4, the claim recited the term “peptide analogues” has been withdrawn in view of Applicant’s amendment to delete “analogue”. 
Regarding claim 6, the claim recited “a mixture the pharmaceutical composition used as a…” it is not particularly pointed out what the metes and bounds of the mixture of the pharmaceutical composition is. It is not clear if the claim is limiting the final composition’s physical form to be a liquid, solid, or lyophilized formulation, or if the composition is to be used as a liquid, solid, or lyophilized formulation in a subsequent method of use. Clarification is requested. 
Regarding claim 7, the phrase "such as" rendered the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention has been withdrawn in view of Applicant’s removal of the term “such as” and species of each genus. 
Claim Rejections - 35 USC § 101
The rejection of claims 1-4 and 6-7 under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring composition of matter without significantly more has been withdrawn in view of Applicant’s amendment to claim 1 to recite “one or more of: a pharmaceutically acceptable carrier; diluent; and/or additives;”. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “a mixture the pharmaceutical composition is used as a…”, it is not particularly pointed out what the metes and bounds of the mixture of the pharmaceutical composition is. It is not clear if the claim is limiting the final composition’s physical form to be a liquid, solid, or lyophilized formulation, or if the composition is to be used as a liquid, solid, or lyophilized formulation in a subsequent method of use. It is suggested Applicant remove the term “used” from the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utispan et al. (Ethanolic extract of Ocimum sanctum leaves reduced invasion and matrix metalloproteinase activity of head and neck cancer cell lines, available online posted March 27, 2019). 
Utispan discloses Ocimum sactum demonstrates numerous effects including anti-oxidant, anti-microbial, and anti-tumor effects (abstract), specifically the ethanol extract of Ocimum sactum has demonstrated anti-tumorigenic effects on several cancer types including gastric cancer, pancreatic cancer, non-small cell lung cancer, and lung cancer (page 2). 
 As noted in the specification, the alcoholic extract of Ocimum sactum comprises:
Ascorbic acid in the range of about 0.8-1.2;
Caffeoylquinic acid in the range of about 2-5;
Rosmarinic acid in the range of about 0.6-1; and 
Glycosyl sulfones in the range of about 2-2.6 (Instant specification, page 10-11).
Therefore, the disclosure of an ethanolic extract of Ocimum sactum in Utispan meets the limitations of the composition of claims 1-2. 
 Regarding claim 6, the extract is stored as a powder (page 4). 
Utispan, therefore, anticipates the rejected claims. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Utispan’s extract cleaves reduced invasion and matrix metalloproteinase activity of only head and neck cancer cell lines; and not the presently claimed treatment of malignant neurofibroma or other neural crest tumors. 
It is noted that the rejected claims are drawn to a composition and not a method of treatment or preparation. Therefore, the recitation or teachings of types of cancers to be treated is not under consideration in this application. 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qazi et al. (US 2003/0185911). 
Qazi discloses an extract or powdered plant parts of Ocimum sactum, edible fruits, sugar, gelling agent and food additives (paragraph 0020).  The extract can be ethyl alcohol (paragraph 0025). 
As noted in the specification, the alcoholic extract of Ocimum sactum comprises:
Ascorbic acid in the range of about 0.8-1.2;
Caffeoylquinic acid in the range of about 2-5;
Rosmarinic acid in the range of about 0.6-1; and 
Glycosyl sulfones in the range of about 2-2.6 (Instant specification, page 10-11).
Therefore, the disclosure of an ethanolic extract of Ocimum sactum in Qazi meets the limitations of the composition of claims 1-2. 
Regarding claims 3-4 and 7, as noted above, the composition comprises carriers, diluents, and additives (paragraph 0020) which would be pharmaceutically acceptable carriers for delivery. 
Regarding claim 6, the compoisition is in liquid form (paragraphs 0093-0103). 
Qazi, therefore, anticipates the rejected claims. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Qazi teaches an entirely different composition made by a significantly different method and for a different purpose. 
It is noted that the instant claims are drawn to a composition “comprising” the extract and not a composition “consisting” of the extract, therefore, any number of additional components can be added to the composition regardless of material effect.
If Applicant believes the method of preparation results in a material different composition, it is suggested Applicant amend the claims to a product by process claim. 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaji et al. (IN 201841039156, abstract provided). 
Balaji discloses a formulation for adjunctive management of gingivitis, periodontitis, leukoplakia, lichen planus, and oral precancerous lesions comprising a combination of melatonin, thymol, and Ocimum sactum. Deionized distilled water, preservatives, sweetener, surfactant, carrier and flavoring agents are additionally included (Novelty). 
As noted in the specification, the alcoholic extract of Ocimum sactum comprises:
Ascorbic acid in the range of about 0.8-1.2;
Caffeoylquinic acid in the range of about 2-5;
Rosmarinic acid in the range of about 0.6-1; and 
Glycosyl sulfones in the range of about 2-2.6 (Instant specification, page 10-11).

Regarding claims 3-4 and 7, as noted above, Deionized distilled water, preservatives, sweetener, surfactant, carrier and flavoring agents are additionally included (Novelty), which are pharmaceutically acceptable carriers for delivery. 
Regarding claim 5, sweeteners include sucrose and sorbitol (description). 
	Regarding claim 6, the preparation disclosed in the abstract is a liquid formulation. 
Balaji, therefore, anticipates the rejected claims. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Balaji teaches an entirely different composition made by a significantly different method and for a different purpose. 
It is noted that the instant claims are drawn to a composition “comprising” the extract and not a composition “consisting” of the extract, therefore, any number of additional components can be added to the composition regardless of material effect.
If Applicant believes the method of preparation results in a material different composition, it is suggested Applicant amend the claims to a product by process claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615